Title: From James Madison to Stephen Pleasonton, 24 September 1815
From: Madison, James
To: Pleasonton, Stephen


                    
                        
                            Sir
                        
                        Montpelier Sepr. 24. 1815
                    
                    I have recd. your letter of the 2 2d. As the navy Department cannot avail itself of the Neptune, the sale of the ship as recommended by Mr Harrison appears to be the only convenient disposition that can be made of it.
                    I have sent to Mr. Graham of the War Dept. the letter of Col: Humphrey’s. It may be well for you to explain to him the extent of the subject of it.
                    Mr. Monroe is to be here in a day or two on his way to Loudon, and thence to Washington. Accept my friendly respects
                    
                        
                            James Madison
                        
                    
                